Appeal from an order of the Supreme Court, Oneida County (Robert F. Julian, J.), entered November 5, 2003. The order granted the motion of defendants Diocese of Syracuse and St. Patrick’s Church to dismiss the complaint against them and denied plaintiffs cross motion for limited discovery.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Doe v Holy See [State of Vatican City], 6 AD3d 1228 [2004]; Mars v Diocese of Rochester, 6 AD3d 1120 [2004], lv denied 3 NY3d 608 [2004]). Present—Pigott, Jr., P.J., Pine, Kehoe, Gorski and Martoche, JJ.